QuiNN, J.
(dissenting).
I dissent. The removal statute provides 'that the Governor may remove from office any county attorney whenever it appears to him by competent evidence that such officer has been guilty of malfeasance or nonfeasance in the performance of his official duties. The proceedings are judicial in their nature and may be reviewed on certiorari: First, to see whether the removing power had jurisdiction and kept within it; second, whether the charges were sufficient in law; and third, whether the evidence furnished a legal and substantial basis for the removal. State v. Common Council of City of Duluth, 53 Minn. 238, 55 N. W. 118, 39 Am. St. 395. To hold otherwise is not only to reverse our former decisions, but to ascribe to the Executive arbitrary power at variance with our American institutions and spirit. We see no reason why the executive power of removal, involving -as it does quasi judicial functions, should not, within the limits stated, be subject to review in the same manner as judgments of courts in general. For every wrong there is a remedy, and if this relator has suffered wrong there must be some method of review, and certiorari, it seems, is the remedy.
It is well settled by the decisions that removal proceedings of the character of those under review, are highly penal in their nature and governed by the rules of law applicable to criminal prosecutions. State v. Hasty, 184 Ala. 121, 63 South. 559, 50 L.R.A.(N.S.) 553, Ann. Cas. 1916B, 703. They are of a quasi judicial character and must insure a fair trial. Hawkins v. Common Council of City of Grand Rapids, 192 Mich. 276, 158 N. W. 953, Ann. Cas. 1917E, 700. They are pronerly held to be governed by the constitutional guarantees and statutory pro*393visions governing criminal proceedings in general. Daugherty v. Nagel, 28 Idaho, 302, 154 Pac. 375; Thruston v. Clark, 107 Cal. 285, 40 Pac. 435; State v. District Court Silver Bow County, 44 Mont. 318, 119 Pac. 1103, Ann. Cas. 1913B, 396.
Competent evidence, as used in the -statute, means evidence legally sufficient, that is, legal in quality. This court will examine the evidence, not for the purpose of weighing it, but to ascertain whether it furnished any legal and substantial basis for the removal. State v. Common Council of City of Duluth, supra.
The principal finding on which the order of removal is based, is the alleged complicity of relator in a conspiracy to import intoxicants into this state. The conspiracy is.claimed to have been participated in by relator, one Weisman, Martinson (at -the time sheriff of Hennepin county) and 13 other persons, whose names it is unnecessary to mention. Participation of relator consists, it is alleged, of an agreement on his part to remain in his office at night during the unloading of various cars of liquor shipped from Canada, in order that he might see that persons participating in the unloading, if arrested, were promptly released on bail; that in consideration for such promise he was paid at various times large sums of money by Weisman. Weisman is the only witness who testified to such arrangement or to the payment of any money. Martinson was examined as a witness, but his testimony is so confused and contradictory that it cannot be made the basis of credibility. None of the other 13 alleged conspirators were called. Weis-man and Martinson are acknowledged accomplices with relator, but their testimony stands wholly uncorroborated. It is the rule in this state (G. S. 1913, § 8463), and has been since territorial days, that a conviction for crime cannot be sustained on the testimony of an accomplice, unless corroborated by such other evidence as tends to convict the accused of the commission of the offense. The corroboration is not sufficient where it merely shows the commission of the offense or the circumstances thereof. I am convinced, in view of the long settled policy of our law, that the expressions “competent evidence” and ffiegal and substantial basis for action” require a holding that in cases of this character- there must be some corroboration of accomplices.
*394A brief review of tbe testimony of Weisman will clearly demonstrate that it not only stands uncorroborated, but is so manifestly false and unworthy of credit as to lose entirely the character of competent proof, and constitutes no legal and substantial basis for the removal. The pertinent testimony given by Weisman is in effect as follows:
1. That the first car came in around Christmas; that, as soon as he was advised by Bants (another conspirator) that it was' unloaded, he paid relator $1,000; that he got the currency from his safety deposit box at the bank; that the bank records showed the visit. To 'corroborate this story the bank vault records were produced showing a visit by Weisman to the vault on December 26, 1919. This testimony was completely destroyed by the record evidence from the railroad company, showing that the car did not arrive at St. Paul until December 29, and did not reach Minneapolis until December 31, and was not unloaded until January 1 or 2.
2. That the second car came during the first week after Christmas; that the day after it was unloaded he paid to relator $1,000; that he paid the money the first week after Christmas. He first testified that he got the money from one Goldberg and a Canadian fellow, after which he testified that he got it from one Posnick (another conspirator); that it was from the proceeds of the sale of the first car, part of which had been sold a couple of days after its arrival. It was proven that this second car did not arrive at Minneapolis until January 6, 1920; that it was not unloaded until January 7. The money could not, therefore, have been paid the first week after Christmas, nor could $1,000, paid the first week after Christmas, have been derived from the proceeds of the sale of the first car, for the first car was not unloaded until January 1 or 2, and no sales were made according to the witness’ testimony for a couple of days thereafter. Posnick was not called as a witness.
3. That the third car came to St. Paul on January 12; that the next morning he saw in -the public press that a man had been killed in connection with the unloading; that he took the paper to the relator’s office on the morning of the thirteenth, showed him the article and upbraided him for not fixing things in St. Paul; that the relator then called up Mr. Dickey, Assistant United States Attorney, in St. Paúl, and ar*395ranged to go to St. Paul to have luneb with Mm; that he went between 9 and 10 o’clock in the morning; that the relator returned about 1:30, and told witness that Dickey wanted $1,000; that witness then went to his deposit bos and got the currency and gave it to relator; that ■he gave the money to relator in the grand jury room at about two o’clock on January 13. On cross-examination the witness, with unusual certainty as to date, repeated this testimony. The bank records were then produced, showing a visit by Weisman to his box at 2:05 p. m. January 13. But this story was completely destroyed by the record proof that the third ear was switched to St. Paul so as to arrive there on January 13, and did not arrive at Minneapolis until January 16. It was also shown by witnesses and by a copy of the Press, that the incident of the man being killed did not occur until 2:46 on the morning of January 14. It was also shown by record evidence that the relator was in the company of Mr. Palmer, Assistant Attorney General, the entire day of January 13, except a short time while presenting a case to the grand jury, that body being in session in its room at the very time Weisman claimed to have paid relator the money therein.'
4. That the fourth car he knew nothing about, except that Banks told him relator had got part of the contents of the car. Banks was not called as a witness, which leaves this testimony purely hearsay.
Corroboration of 'Weisman’s testimony is found by the Governor, in the fact that relator made a visit to Mr. Dickey at St. Paul, on January 15, but this was not the tMrteenth, and at that time the trial of a criminal case was in progress by the assistants in relator’s office, in which Weisman was the principal witness. The relator testifies that, at the request of his assistant who was trying the criminal case, he went to St. Paul to ask Mr. Dickey to defer the arrest of Weisman until after the criminal case then on trial was submitted to the jury. This testimony is supported by the Assistant County Attorney, Floyd B. Olson, and by Mr. Dickey. It is significant that Mr. Beinardy, who testified to seeing Mr. Nash at the office of Mr. Dickey, was told by Mr. Dickey at the time that a trial was going on at Minneapolis in which Weisman was the principal witness, and that Mr. Nash was there to see him about holding up the arrest of Weisman until the case was com*396pleted. Martinson also testified that Mr. Nash went to St. Paul upon this occasion to see Mr. Dickey in regard to deferring the arrest of Weisman. The Governor seems to find corroboration in the fact that, just prior to Martinson’s arrest for complicity in the liquor conspiracy, relator went with Martinson to Anderson, another Assistant District Attorney at St. Paul, and held a conversation with him. Eelator explains this visit by saying that Martinson came to him as a friend and fellow officer, and told him that the United States District Attorney was making an. investigation of his office in regard to a matter of fines collected by Martinson and an impertinent letter written by Martinson to the District Attorney. That Martinson desired relator to go to" St. Paul and see if the matter could not be explained. In this relator is corroborated by Martinson. Martinson says that the talk with Mr. An-deTSon was concerning fines and an impertinent letter. Mr. Anderson testified that the matter of fines was the subject of conversation between relator, Martinson and himself, and that it was not until Mar-tinson had left the room that he told relator that he thought the investigation was in regard to some whiskey affair. I see nothing ■ about the two trips to St. Paul inconsistent with the innocence of the relator. His. conduct upon both occasions indicates that he knew nothing of Weis-man’s and Martinson’s complicity in the whiskey conspiracy. If Weis-man’s testimony is false, then the St. Paul visits are devoid of any corroborative effect.
5. The next charge on which the Executive grounds the removal is the so-called Eoss case. Weisman testified, and his testimony is supported by that of one Chesnut, attorney for Eoss, that in April or May, 1919, Eoss was under indictment, charged with stealing an automobile, and that the indictment was nolled by the relator. Weisman testified that $1,300 was collected at the National Hotel and, in the presence of one Murphy, the clerk, counted out to him, Weisman, and that he paid it to the relator on the day following the dismissal of the Eoss case. This testimony is without corroboration, and it was shown by the records that Eoss was never indicted, that the grand jury reported no bill against him. The clerk, Murphy, at the hotel, testified that no such thing as related ever occurred at the hotel.
*3976. The next relates to the Max Brooks affair. Weisman testified that, some time after New Tear’s, he received from Brooks, -then under arrest for swindling, the sum of $500; that he arranged with one “Jim Nash” that the case was'to be put off -from time to time until finally dismissed; -that he saw one Hughes, attorney for Brooks, and arranged with him for a dismissal of the case. It was-conclusively shown that Brooks was turned over to Wisconsin authorities, convicted and in prison at the time of the'hearing, and that his case in Hennepin county is still pending with Weisman on his bond, though Weisman testified with much positiveness, that he never signed a bond for Brooks. Mr. Hughes was called to corroborate Weisman, but instead he testified that he never saw Weisman until the time of the hearing in the Governor’s office.
7. The next charge relates to the prosecution of four women for conducting houses of ill-fame; from these women Weisman claims that he collected $500 each, and that he paid the same to the relator to let them off easy; that he paid it -to relator in the office of John P. Nash, going from the immediate presence of Franklin C. J ones, who was a member of the grand jury; that the subject of his conversation with Jones was the purchase of some land near Lake George in Anoka county. Mr. J ones was called and testified that there was no such occasion, and that he had not talked with Weisman about Lake George property since 1917. The attorney for the women was called by the prosecution, but he testified that the county attorney’s office made no recommendation in the matter.
It is manifest that the showing on behalf of the prosecution in this proceeding is totally lacking in credibility. There can be no inference drawn but that it was deliberately false. I am unable to understand how such testimony given by the principal witness can be converted into truth by proving a few isolated facts consistent with such falsehoods. Turning to the side of justice. The charges as to relator’s complicity in the liquor conspiracy were fully tried in the. -Federal court, under a prosecution by the United States District Attorney; and the jury there, as in my opinion it would be compelled to do here, returned a verdict of acquittal. No other verdict could stand.
While this court will not apply to proceedings of this character the strict rules of evidence pertaining to the trial of causes in court, still *398competent evidence is required. It is not necessary to point out the many flagrant errors involving violations of the most elementar}'' rules of evidence. Among these are the almost numberless infractions of the rule against hearsay testimony. It can hardly be said that such evidence was without effect, for the Executive, by his rulings, asserted its admissibility, and we must assume that it was deemed material and entered into the final conclusions arrived at. Proceedings of this character are initiated by formal charges; it is not open to question but that at times the proofs may extend beyond the scope of the charges, but it seems so certain, in this case, they so far transcend the charges that the result should not have our affirmance. I am of the opinion that the findings are unsupported by competent evidence and that the record fails to disclose any legal and substantial basis for the removal. The findings should be set aside.